DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 currently recites “the first attaching mechanism and second attaching mechanism”. Applicant should revise to read -the first attaching mechanism and second attaching mechanism are attached to the second material- to provide clarity for both alternative forms of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (US 20100095977 A1).
Regarding claim 1: Schmitz teaches an attachment comprising: a piece of a first material (52, see for instance fig. 8), the piece of the first material being substantially the same size as the size of a second material (40, fig. 8), the first material having a first side (52A) that has a first design (para 30, “A top side of decorative element 52 has sparsely dotted pattern, and the second side of decorative element 52 has a striped pattern”); a first attaching mechanism (62A) provided on one end of the first side of the piece of first material; and a second attaching mechanism (62B) provided on the other end of the first side of the piece of the first material, wherein the first attaching mechanism and the second attaching mechanism are configured to allow the first material to be removably attached to the second material (Figs. 8-9 & Figs. 11-12, para 51, “Each decorative element 51, 52 has a pair of pocket tabs 61A, 61B, 62A, 62B on each respective end of the decorative element”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,6,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz as applied to claim 1 above and, further in view of Moroy (US 20190289948 A1). 
Regarding claim 2: Schmitz teaches the limitations of claim 1 as shown above.
Schmitz further teaches a second side (52B) on the first material (52), the second side having a second design (para 30, “A top side of decorative element 52 has sparsely dotted pattern, and the second side of decorative element 52 has a striped pattern.”).
Schmitz discloses the claimed invention except for a third attaching mechanism provided on one end of the second side of the first material; and a fourth attaching mechanism provided on the other end of the second side of the first material, wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to duplicate the pocket tabs so that there are third and fourth pocket tabs which would then teach  a third attaching mechanism provided on one end of the second side of the first material; and a fourth attaching mechanism provided on the other end of the second side of the first material, wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Doing so would allow the reversible decorative cover to be easily attached to the headband so that either of the decorative sides could be displayed on the exterior. 
Alternatively Moroy teaches a third attaching mechanism provided on one end of the second side of the first material; and a fourth attaching mechanism provided on the other end of the second side of the first material, wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material (146, 156, 146a, 156a, para 34, “Examples of these types of fastening systems include, but are not limited to, hook and loop fasteners (Velcro®), clips, a strip having buttons and button holes, and types of fasteners that can be secured and detached without tools.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorative elements as disclosed by Schmitz with the third and fourth fastener as taught by Moroy so as to allow for easier and quicker attachment of the reversible decorative element so that both sides could be easily displayed on the exterior of the headband. 
Regarding claim 6: the modified reference teaches the limitations of claim 2 as shown above.
Modified Schmitz teaches the first design and second design.
Modified Schmitz fails to teach wherein the first design and the second design are sports team logos.
However, Moroy teaches wherein the first design and the second design are sports team logos (para 29, “Hence, a wearer may remove and replace the closure band with another closure band having a different color, logo, or material to show support for another sports team.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorated elements as disclosed by modified Schmitz with the sports team logo as taught by Moroy so as to allow the user to showcase support for various sports teams.
Regarding claim 8: the modified reference teaches the limitations of claim 2 as shown above.
Schmitz further teaches wherein the first material is configured so that it covers the second material when: (a) the first attaching mechanism (62A) and second attaching mechanism (62B), or (b) the third attaching mechanism and the fourth attaching mechanism (as modified above by Moroy), are attached to the second material (40, Fig. 9).
Regarding claim 10: the modified reference teaches the limitations of claim 2 as shown above.
Modified Schmitz teaches the first, second, third, and fourth attaching mechanisms.
Modified Schmitz fails to teach wherein the first, second, third, and fourth attaching mechanisms are either a hook or loop.
However, Moroy teaches wherein the first, second, third, and fourth attaching (146,156,146a,156a) mechanisms are either a hook or loop (para 34, “Examples of these types of fastening systems include, but are not limited to, hook and loop fasteners (Velcro®), clips, a strip having buttons and button holes, and types of fasteners that can be secured and detached without tools.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the attachment mechanisms as disclosed by modified Schmitz with the hook or loop fasteners as taught by Moroy so as to allow for quicker and easier securement of the decorative element. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz and Moroy as applied to claim 2 above, and further in view of Bergman (US 3871336 A).
Regarding claim 5: the modified reference teaches the limitations of claim 2 as shown above.
Modified Schmitz teaches the first design.
Modified Schmitz fails to teach wherein the first design is a reflector.
However, Bergman teaches wherein the first design is a reflector (Abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first design as disclosed by modified Schmitz with the reflective design as taught by Bergman so as to allow for reflection of light at night and thus therefore decreasing the likelihood of collision with a vehicle when outside at night.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz and Moroy as applied to claim 2 above, and further in view of Barghahn (US 20100269765 A1).
Regarding claim 7: the modified reference teaches the limitations of claim 2 as shown above.
Modified Schmitz teaches the first material.
Modified Schmitz fails to teach wherein the first material comprises synthetic material or faux stitching.
However, Barghahn teaches wherein the first material comprises synthetic material or faux stitching (Para 30, “The substrate can be formed from nylon, rayon, linen, rubber or other artificial or artificial materials.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorative element as disclosed by Schmitz with the nylon or synthetic material as taught by Barghahn as to allow for comfortable and durable wear of the decorative elements and therefore increasing the durability of the apparatus. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitz and Moroy as applied to claim 2 above, and further in view of Barghahn (US 20100269765 A1) and Budge (US 10945414 B2).
Regarding claim 9: modified Schmitz teaches the limitations of claim 2 as shown above.
Modified Schmitz teaches the first (62a), second (62b), third, and fourth attaching mechanisms (as modified by Moroy).
Modified Schmitz fails to teach wherein the first, second, third, and fourth attaching mechanisms are metal or plastic clips.
Barghahn teaches wherein the first, second, third, and fourth attaching mechanisms are clips (snaps 309, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first, second, third, and fourth attaching mechanisms as disclosed by modified Schmitz with the snaps as taught by so as to provide a more secure attachment and decrease the likelihood of attachment failure.
Budge teaches wherein the first, second, third, and fourth attachment mechanisms (122) are metal or plastic (Col 3 lines 47-48, “The rivets 122 can be made of metal, which can provide durability.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the snaps as disclosed by modified Schmitz with the metal material as taught by Budge so as to provide increased durability to the fasteners, therefore decrease the likelihood of failure or breakage. 
Claim 1-4,6-8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Barghahn (US 20100269765 A1) in view of Moroy (US 20190289948 A1).
Regarding claim 1: Barghahn teaches an attachment comprising: a piece of a first material (300), the piece of the first material being substantially the same size as the size of a second material (Collar of Fig. 1, para  30, “The dimensions of the substrate can be sized to be correlated to the size of the collar, such that the decorative cover substantially covers or masks the underlying collar.”), the first material having a first side that has a first design (201); a first attaching mechanism (309, Fig. 3B) and a second attaching mechanism (309, para 34, “The snaps 309 are placed at or near the ends of the substrate 303”) wherein the first attaching mechanism and the second attaching mechanism are configured to allow the first material to be removably attached to the second material (para 34, “Any combination can be utilized to join the decorative cover to the base collar such that the decorative cover can replaced with another decorative cover for aesthetic purposes without having to remove the base collar from the animal.”).
Barghahn fails to teach a first attaching mechanism provided on one end of the first side of the piece of first material, and second attaching mechanism provided on the other end of the first side of the piece of the first material.
However, Moroy teaches a first attaching mechanism (146) provided on one end of the first side (150a) of the piece of first material, and second attaching mechanism (156) provided on the other end of the first side (150a) of the piece of the first material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the snaps and first side as disclosed by Barghahn with the attachment mechanisms on the ends of the first side as taught by Moroy so as to allow for easy and quick attachment of the decorative cover.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Modified Barghahn fails to teach a second side on the first material, the second side having a second design; a third attaching mechanism provided on one end of the second side of the first material; and a fourth attaching mechanism provided on the other end of the second side of the first material, wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material.
However, Moroy teaches a second side (148a) on the first material, the second side having a second design (142e2); a third attaching mechanism (146a) provided on one end of the second side of the first material; and a fourth attaching mechanism (156a) provided on the other end of the second side of the first material, wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material (para 50, “Hence, a wearer is able to switch the appearance of his closure band 140e by reversing the closure band 140e to expose the opposite side.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorative cover as disclosed by Barghahn with the second side containing a second design along with third and fourth fasteners as taught by Moroy so as to allow the decorative cover to have two designs, and allowing for the decorative collar to act in a reversible manner by selecting which design is to be on the exterior. 
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Barghahn further teaches wherein the second material is a dog collar (101, Fig. 1).
Regarding claim 4: the modified reference teaches the limitations of claim 2 as shown above.
Barghahn further teaches wherein the second material is a dog leash (Para 43, “One skilled in the art would understand that the principles and structures described herein would also be applicable to other animal accessories including leashes, belts, anklets, bands and similar accessories. For example, a cover or set of decorative covers could be placed over both the top and bottom surfaces of a leash.”).
Regarding claim 6: the modified reference teaches the limitations of claim 2 as shown above.
Modified Barghahn teaches the first design and second design.
Modified Barghahn fails to teach wherein the first design and the second design are sports team logos.
However, Moroy teaches wherein the first design and the second design are sports team logos (para 29, “Hence, a wearer may remove and replace the closure band with another closure band having a different color, logo, or material to show support for another sports team.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorated cover as disclosed by modified Barghahn with the sports team logo as taught by Moroy so as to allow the user to showcase support for various sports teams.
Regarding claim 7: the modified reference teaches the limitations of claim 2 as shown above.
Barghahn further teaches wherein the first material comprises synthetic material or faux stitching (Para 30, “The substrate can be formed from nylon, rayon, linen, rubber or other artificial or artificial materials.”).
Regarding claim 8: the modified reference teaches the limitations of claim 2 as shown above.
Barghahn further teaches wherein the first material (300) is configured so that it covers the second material when: (a) the first attaching mechanism (309) and second attaching mechanism (309, para 34, “Other combinations of attachment mechanisms can include clasps, brackets, hooks and similar mechanisms. Any combination can be utilized to join the decorative cover to the base collar such that the decorative cover can replaced with another decorative cover for aesthetic purposes without having to remove the base collar from the animal.”) or (b) the third attaching mechanism and the fourth attaching mechanism (as modified by Moroy), are attached to the second material (101, Fig. 1).
Regarding claim 10: the modified reference teaches the limitations of claim 2 as shown above.
Modified Barghahn teaches the first, second, third, and fourth attaching mechanisms.
Modified Barghahn fails to teach wherein the first, second, third, and fourth attaching mechanisms are either a hook or loop.
However, Moroy teaches wherein the first, second, third, and fourth attaching (146,156,146a,156a) mechanisms are either a hook or loop (para 34, “Examples of these types of fastening systems include, but are not limited to, hook and loop fasteners (Velcro®), clips, a strip having buttons and button holes, and types of fasteners that can be secured and detached without tools.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the attachment mechanisms as disclosed by modified Barghahn with the hook or loop fasteners as taught by Moroy so as to allow for quicker and easier securement of the decorative element. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barghahn and Moroy as applied to claim 2 above, and further in view of Bergman (US 3871336 A).
Regarding claim 5: the modified reference teaches the limitations of claim 2 as shown above.
Modified Barghahn teaches the first design.
Modified Barghahn fails to teach wherein the first design is a reflector.
However, Bergman teaches wherein the first design is a reflector (Abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first design as disclosed by modified Barghahn with the reflective design as taught by Bergman so as to allow for reflection of light at night and thus therefore decreasing the likelihood of collision with a vehicle when outside at night.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barghahn, and Moroy as applied to claim 2 above, and further in view of Budge (US 10945414 B2).
Regarding claim 9: the modified reference teaches the limitations of claim 2 as shown above.
Modified Barghahn teaches the first, second, third, and fourth attaching mechanisms.
Barghahn further teaches wherein the first, second, third, and fourth attaching mechanisms are clips (snaps 309, Fig. 3B).
Modified Barghahn fails to teach wherein the first, second, third, and fourth attachment mechanisms are metal or plastic clips.
However, Budge teaches wherein the first, second, third, and fourth attachment mechanisms (122) are metal or plastic (Col 3 lines 47-48, “The rivets 122 can be made of metal, which can provide durability.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the snaps as disclosed by modified Barghahn with the metal material as taught by Budge so as to provide increased durability to the fasteners, therefore decrease the likelihood of failure or breakage. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art not relied upon could teach limitations of applicant’s claimed invention including but not limited to: first side, second side, first design, second design, reflector, team logo, first, second, third, and fourth attachment mechanisms, synthetic material, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619